Citation Nr: 0707678	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  99-10 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis.

2.  Entitlement to service connection for the residuals of a 
right lung mass, claimed as due to herbicide exposure.

3.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus with anemia and nephropathy, 
including the issue of entitlement to a separate compensable 
rating for anemia.

4.  Entitlement to a disability rating in excess of 20 
percent for peripheral neuropathy of the left lower 
extremity.

5.  Entitlement to a disability rating in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity.




REPRESENTATION

Veteran represented by:	V. A. Girard-Brady, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970.

These matters come to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.

In a May 2005 decision, the Board denied the veteran's 
claims.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  By an August 2006 
order, the Court vacated the Board's determinations and 
remanded the matters for compliance with the joint motion for 
remand.  

The Board notes that the May 2005 decision also remanded the 
issues of entitlement to an increased rating for post 
traumatic stress disorder, entitlement to secondary service 
connection for panic disorder, and entitlement to a total 
disability rating based on unemployability.  These issues 
remain pending at the Appeals Management Center (AMC), and 
have not yet been recertified to the Board.  Thus, the Board 
will not address those issues at this time.

In February 2007, the Board received additional evidence from 
the veteran.  As the veteran waived initial RO review of the 
additional evidence, the Board will consider the additional 
evidence in conjunction with this appeal.

As noted in the May 2005 decision, the Board again refers to 
the RO for appropriate action the issues of entitlement to 
service connection for a left lung disorder, entitlement to 
non-service connected pension benefits, entitlement to 
service connection for arthritis and psoriasis as secondary 
to post-traumatic stress disorder, and entitlement to service 
connection for osteopenia and a gastrointestinal disorder, 
including Crohn's disease.  

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

In accordance with the joint motion for remand, the Board 
observes that further development is required prior to 
adjudicating the veteran's claims.

With respect to the claim to reopen a claim of entitlement to 
service connection for arthritis, the Board observes that 
further development is required under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002)).  In this 
regard, the RO should send the veteran and his representative 
a letter that complies with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Among other 
things, the letter should explain what, if any, information 
and medical and lay evidence not previously provided to VA is 
necessary to reopen a previously denied claim.  The letter 
should also indicate which portion of the evidence, if any, 
is to be provided by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  Lastly, the letter 
should request that the veteran provide any evidence in his 
possession that pertains to his claim.

In addition, during the pendency of this appeal, the Court 
held that VA must describe what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Thus, the RO should send the veteran and his 
representative a corrective VCAA letter that complies with 
the notification requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes a description of the 
evidence needed to substantiate the claim for service 
connection for arthritis based on new and material evidence 
by informing him of the element required to establish service 
connection that was found insufficient in the May 1987 denial 
(i.e., evidence of a relationship between his arthritis and 
service).  

Also during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of information or evidence 
necessary to establish a disability rating or effective date 
for the claims to reopen or for service connection, or 
provided with notice of the type of information or evidence 
necessary to establish an effective date for the claims for 
increased ratings.  Thus, corrective notice can be provided 
on remand.

Regarding the claim for service connection for the residuals 
of a right lung mass, claimed as due to herbicide exposure, 
the RO should refer the veteran's claims file to a physician 
with appropriate expertise to obtain an opinion as to whether 
the veteran's right lung mass is related to his exposure to 
herbicides in service.

As for the increased rating claims for diabetes mellitus with 
anemia and nephropathy, peripheral neuropathy of the left 
lower extremity, and peripheral neuropathy of the right lower 
extremity, the RO should schedule the veteran for VA 
examinations to determine the current nature and severity of 
his disabilities.  

Lastly, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  For the issue of whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for arthritis, the RO should 
send the veteran and his representative a 
letter that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes a 
description of the evidence needed to 
substantiate the claim for service 
connection for arthritis based on new and 
material evidence by informing him of the 
element(s) required to establish service 
connection that was found insufficient in 
the May 1987 denial in accordance with 
Kent, supra.

2.  With respect to all issues, the RO 
should send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information or evidence needed to 
establish a disability rating and an 
effective date for the disabilities on 
appeal.

3.  The RO should obtain and associate 
with the claims file any relevant records 
adequately identified by the veteran, to 
include any ongoing medical records.  
Specifically, relevant VA treatment 
records dating since October 2006 should 
be associated with the claims file.

4.  Thereafter, the RO should refer the 
veteran's claims file to a physician with 
appropriate expertise to obtain an opinion 
as to whether the veteran's right lung 
mass is as likely as not (50 percent 
probability or greater) related to his 
exposure to herbicides in service.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  If the examiner 
determines that a VA examination is 
necessary to provide the requisite 
opinion, such examination should be 
conducted.

5.  The RO should also schedule the 
veteran for a VA diabetes examination to 
determine the current nature and severity 
of his diabetes mellitus with anemia and 
nephropathy.  The veteran's claims file 
should be made available to and reviewed 
by the examiner.  The examination report 
should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  Any symptomatology 
related to anemia and nephropathy should 
also be reported.  The examiner is also 
asked to provide an opinion as to whether 
the veteran's diabetes with anemia and 
nephropathy requires by regulation of 
activities.  The examiner should set forth 
the rationale for all opinions expressed 
and conclusions reached.

6.  The RO should also schedule the 
veteran for a neurological examination to 
determine the current severity of the 
veteran's peripheral neuropathy of the 
lower extremities.  The veteran's claims 
file should be made available to and 
reviewed by the examiner.  The examination 
report should reflect that such review was 
accomplished.  With respect to peripheral 
neuropathy, the examiner should describe 
the extent of any weakness, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and interference with sitting, 
standing and weight-bearing.  The examiner 
should also express an opinion as to 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran describes 
flare-ups).  If the examiner determines 
that the veteran suffers from lower 
extremity neurological problems unrelated 
to his peripheral neuropathy due to 
diabetes mellitus, the examiner should 
attempt to distinguish symptomatology 
related to the service-connected 
peripheral neuropathy due to diabetes 
mellitus from symptomatology due to the 
unrelated conditions (such as a 
nonservice-connected back condition).  If 
the symptoms cannot be disassociated, the 
examiner should so state.  The examiner 
should set forth the rationale for all 
opinions expressed and conclusions 
reached.

7.  Thereafter, the RO should readjudicate 
the claims.  This review should include 
consideration of all additional evidence 
added to the record since the issuance of 
the May 2005 Board decision.  Such 
readjudication should include 
consideration of entitlement to a separate 
rating for anemia.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

